DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  “and/or” should be “or”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the first light path” should be “the first optical path”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Light directing means” in claim 8 and “blocking means” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, paragraph [0070] described the light directing means as “louvre sheet or privacy screen” and paragraph [0081] described the blocking means as a “possible light guiding component is shown in Figure 11.  This exemplary component includes a reflective polariser 24, optical phase retarder 25, and a secondary reflective element 26. The reflective polariser 24 is arranged such that it will transmit light of the polarisation state output by the second optical module 23b but will block or substantially block light of the polarisation state output by the first optical module 23a.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019.
Regarding claim 1, Kiyomatsu teaches an optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module) comprising,
a first display panel (figure 1, display module 22a) for displaying a first image  (paragraph [0028] forming display image); 
a second display panel (figure 1, display module 22b) for displaying a second image (paragraph [0028] forming display image); 
first (figure 1, image magnifying lens 23a) and second eyepiece elements (figure 1, image magnifying lens 23b and figure 5, image magnifying lens 50), 
the first eyepiece element (figure 1, 23a) having a first 
optical axis (figure 1, 23a, the optical axis is the line passing through the center of curvature of a lens and parallel to the axis of symmetry) and the second eyepiece element (figure 1, 23b) having a second optical axis (figure 1, 23b, the optical axis is the line passing through the center of curvature of a lens and parallel to the axis of symmetry), the first optical axis extending generally parallel to, but offset from, the second optical axis (shown in figure 1 the optical axis of 23a is parallel to but is offset from the optical axis of 23b); 
a first reflective element (figure 1, prisms 24a) for directing light from the first
display panel (22a) along a first optical path through the first eyepiece element (23a) to a viewing zone of the optical system for forming a first virtual image of the first image (paragraph [0019] teaches the display device comprising an image magnifying means for verifying and an optical prism means material having a function of bending an optical path from the image display means to the image magnifying means, the optical prism means is the image display device of the image display device. A first internally reflecting surface formed of a flat surface or a curved surface inside the optical prism means is a light path that faces non-contact on an incident surface formed of a display screen and a substantially flat surface and is further incident on the optical prism means from the image display device. After being bent at, it is bent at a second internal reflection surface made of a substantially flat surface, further bent at a third internal reflection surface made of a flat surface or a curved surface, and then passed through an injection surface made of the same plane as the incident surface. The display device is characterized in that it is ejected from the optical prism means by the optical prism means, and further enlarged and projected by the image magnifying means.); and 
a second reflective element (figure 1, prisms 24b and figure 5, prism 49) for directing light from the
second display panel (22b) along a second optical path through the second eyepiece element (23b) to the viewing zone of the optical system for forming a second virtual image of the second image (paragraph [0019] teaches the display device comprising an image magnifying means for verifying and an optical prism means material having a function of bending an optical path from the image display means to the image magnifying means, the optical prism means is the image display device of the image display device. A first internally reflecting surface formed of a flat surface or a curved surface inside the optical prism means is a light path that faces non-contact on an incident surface formed of a display screen and a substantially flat surface and is further incident on the optical prism means from the image display device. After being bent at, it is bent at a second internal reflection surface made of a substantially flat surface, further bent at a third internal reflection surface made of a flat surface or a curved surface, and then passed through an injection surface made of the same plane as the incident surface. The display device is characterized in that it is ejected from the optical prism means by the optical prism means, and further enlarged and projected by the image magnifying means.), 
wherein the first display panel (22a) is on the same side of the first reflective element (24a) as the viewing zone (shown in figure 1 right side lens); and 
wherein the first eyepiece element (23a) is on the same side of the first reflective
element (24a) as the viewing zone (shown in figure 1 right side lens).
Kiyomatsu is silent regarding the first optical path being different from the second optical path, and the first and second virtual images overlapping one another.
Shigeta teaches an optical system (figure 1) comprising the first optical path being different from the second optical path (shown in figure 1 the optical paths are different), and the first and second virtual images overlapping one another (shown in figure 1 and paragraph [0038] teaches the screen of the input image is offset in the direction opposite to the optical system by the drive circuits 17L and 17R, and when looking forward about 2 m, the overlapping part of the displayed images on the left and right is exactly and completely. It has been adjusted so that it looks consistent.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu, to use the first optical path being different from the second optical path, and the first and second virtual images overlapping one another as taught by Shigeta, for the purpose of providing an image which is consistent and a complete image when displayed (paragraph [0038] and [0039]).
Regarding claim 2, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module) wherein the second display panel (figure 1, display module 22b) is on the same side of the second reflective element (figure 1, prisms 24b) as the viewing zone (shown in figure 1 left side lens), and wherein the second eyepiece element (figure 1, second eyepiece element 23b) is on the same side of the second reflective element (24b) as the viewing zone (shown in figure 1 left side lens).
Regarding claim 3, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module) wherein the first display panel (22a) is laterally (note: defined as side to side) spaced apart from the second display panel (22b), and wherein the first (23a) and second (23b) eyepiece elements are provided between the first display panel (22a) and the second display panel (22b) (shown in figure 1 from left to right is display module 22a-space-image magnifying lens 23a-space-image magnifying lens 23b-space-display module 22b, paragraph [0029]).
Regarding claim 4, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module), wherein, for light emitted by at least a part of the first display panel (figure 1, display module 22a; figure 5 and paragraph [0044] teaches the action of the prism on the image ray is the same as that of the previous two embodiments, the display module is projecting the image ray), the first optical path comprises multiple reflections (image ray reflected multiple times shown in figure 5) by the first reflective element (figure 1, prisms 24a and figure 5, prism 49; paragraph [0019] teaches the display device comprising an image magnifying means for verifying and an optical prism means material having a function of bending an optical path from the image display means to the image magnifying means, the optical prism means is the image display device of the image display device. A first internally reflecting surface formed of a flat surface or a curved surface inside the optical prism means is a light path that faces non-contact on an incident surface formed of a display screen and a substantially flat surface and is further incident on the optical prism means from the image display device. After being bent at, it is bent at a second internal reflection surface made of a substantially flat surface, further bent at a third internal reflection surface made of a flat surface or a curved surface, and then passed through an injection surface made of the same plane as the incident surface. The display device is characterized in that it is ejected from the optical prism means by the optical prism means, and further enlarged and projected by the image magnifying means.).
Regarding claim 9, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module)
 wherein the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51) comprises at least one Fresnel lens (paragraph [0043] teaches a precise Fresnel lens of a planar optical such as a hologram lens is used for the magnifying lens 50).
Regarding claim 10, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module)
wherein the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51) comprises a first segment (50) and a second segment (51), 
the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51) and the first reflective element (figure 1, prism 24a and figure 5, prism 49) being arranged such that, for light emitted by at least a part of the first display panel (figure 1, display module 22a; figure 5 and paragraph [0044] teaches the action of the prism on the image ray is the same as that of the previous two embodiments, the display module is projecting the image ray), 
the first optical path comprises, in sequence, a first reflection by the first reflective element (24a and 49), refraction by the first segment (50) of the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51), a second reflection by the first reflective element (24a and 49), and refraction by the second segment (51) of the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51; paragraph [0045] teaches in the figure, a wave surface conversion blade 51 having a sawtooth cross section is formed concentrically (not shown) around an optical axis on a substantially flat plate. From the center to the peripheral portion, the inclination of the normal of the blade 51 surface with respect to that of the substrate plate surface is formed to be large. For this reason, the light rays in the peripheral portion are bent larger in the optical axis direction, and those near the center are relatively small. That is, the entire plate has one lens action, and can perform an action corresponding to the magnifying optical system having a positive refractive power).
Regarding claim 12, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module),
wherein the first eyepiece element (figure 1, image magnifying lens 23a and figure 5, magnifying lens 50 and wave surface conversion blade 51) comprises at least one Fresnel lens (paragraph [0043] teaches a precise Fresnel lens of a planar optical such as a hologram lens is used for the magnifying lens 50), and the first segment (50) of the first eyepiece element (50 and 51) comprises a first Fresnel lens (paragraph [0043] teaches a precise Fresnel lens of a planar optical such as a hologram lens is used for the magnifying lens 50) and/or the second segment of the first eyepiece element comprises a second Fresnel lens.
Regarding claim 16, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module)
comprising a further reflective element (24a and 49) arranged such that the first light path further includes a reflection by the further reflective element (figure 1, prisms 24a and figure 5, prism 49; paragraph [0019] teaches the display device comprising an image magnifying means for verifying and an optical prism means material having a function of bending an optical path from the image display means to the image magnifying means, the optical prism means is the image display device of the image display device. A first internally reflecting surface formed of a flat surface or a curved surface inside the optical prism means is a light path that faces non-contact on an incident surface formed of a display screen and a substantially flat surface and is further incident on the optical prism means from the image display device. After being bent at, it is bent at a second internal reflection surface made of a substantially flat surface, further bent at a third internal reflection surface made of a flat surface or a curved surface, and then passed through an injection surface made of the same plane as the incident surface. The display device is characterized in that it is ejected from the optical prism means by the optical prism means, and further enlarged and projected by the image magnifying means.).
Regarding claim 22, Kiyomatsu in view of Shigeta teaches the invention as set forth above and Kiyomatsu further teaches 
a head mounted display (figure 1) comprising the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module).

Claim 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019 as applied to claim 1 above, and further in view of Inoue et al. US 7,901,103 (hereinafter Inoue).
Regarding claim 5, Kiyomatsu in view of Shigeta teaches the invention as set forth above but is silent regarding the luminance profile varies over the area of the display panel.
Inoue teaches the optical system (figures 24-26 and column 26, lines 38-47, display screen) wherein the first display panel (figure 25 and column 26, lines 38-47, display screen) has a luminance profile that varies over the area of the first display panel (shown in figure 25 the luminance profiles varies over the area and column 26, lines 38-47, display screen and teaches that they have different surface densities in different regions. The brightness of the backlight unit can be controlled by the ratio of the area in which an LED is included against the area in which no LED is included, that is, the difference in surface densities of LEDs. The brightness gradient forming means of this embodiment forms brightness gradient at least in the horizontal and vertical directions of the display screen by utilizing the differences in the surface densities and figure 26 and column 27, lines 25-30 teaches FIG. 26 is a drawing for explaining an example where LEDs are arranged so that LEDs in each of the regions in the backlight unit of the present invention have different radiation brightness.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use the luminance profile varies over the area of the display panel as taught by Inoue, for the purpose of a display device having a brightness distribution similar to the brightness distribution characteristics of a cathode-ray tube can be obtained (column 27, lines 14-22).
Regarding claim 6, Kiyomatsu teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module) wherein the a region of the first display panel (figure 1, peripheral region of display module 22a; figure 5 and paragraph [0044] teaches the action of the prism on the image ray is the same as that of the previous two embodiments, the display module is projecting the image ray) closer to the first eyepiece element (figure 1, image magnifying lens 23a and figure 5 magnifying lens 50) and there is a region of the first display panel (figure 1, center region of display module 22a; figure 5 and paragraph [0044] teaches the action of the prism on the image ray is the same as that of the previous two embodiments, the display module is projecting the image ray) further from the first eyepiece element (figure 1, image magnifying lens 23a and figure 5 magnifying lens 50).
Kiyomatsu in view of Shigeta is silent regarding the luminance profile in a region closer to the peripheral region has a narrower luminance profile than from a region further away from the peripheral region.
Inoue teaches the optical system (figures 24-26 and column 26, lines 38-47, display screen), wherein the luminance profile in a region closer to the peripheral region  has a narrower luminance profile (area of display closer to figure 1, image magnifying lens 23a and figure 5 magnifying lens 50 as due to combination with Kiyomatsu) than from a region further away from the peripheral region (area of display further away from figure 1, image magnifying lens 23a and figure 5 magnifying lens 50 such as the center, as due to combination with Kiyomatsu) (column 27, lines 25-20 teaches FIG. 26 is a drawing for explaining an example where LEDs are arranged so that LEDs in each of the regions in the backlight unit of the present invention have different radiation brightness and has a feature of having column 27, lines 35-56 LEDs 56 with the high radiation brightness which causes higher narrow luminance profile are disposed to set the brightness on the display screen relatively the highest and the other regions being lower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use the luminance profile in a region closer to the peripheral region has a narrower luminance profile than from a region further away from the peripheral region as taught by Inoue, for the purpose of a display device having a brightness distribution similar to the brightness distribution characteristics of a cathode-ray tube can be obtained (column 27, lines 14-22).
Regarding claim 7,  Kiyomatsu in view of Shigeta and Inoue teaches the invention as set forth above and Inoue further teaches the optical system (figures 24-26 and column 26, lines 38-47, display screen) wherein the first display panel (figures 24-26 and column 26, lines 38-47, display screen) comprises an image display panel disposed in the path of light from a directional backlight (column 1, lines 14-17 teaches a backlight unit for lighting an object from the rear side, and to a liquid crystal display device using the backlight unit).  The reason for combining is the same as above in claim 5.
Regarding claim 8, Kiyomatsu in view of Shigeta and Inoue teaches the invention as set forth above and Inoue further teaches the optical system (figures 24-26 and column 26, lines 38-47, display screen and column 26, lines 5-10, display device), wherein the first display panel comprises a light directing means (diffusion unit 57) disposed in the path of light from an image display panel (column 26, lines 20-24 teaches the LEDs 56 illuminate the liquid crystal panel 53 disposed at the front side through the diffusion unit 57).  The reason for combining is the same as above in claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019 as applied to claim 10 above, and further in view of Amitai US 20170357095 (hereinafter Amitai’095).
Regarding claim 11, Kiyomatsu in view of Shigeta teaches the invention as set forth above but is silent regarding the second segment of the first eyepiece element extends in a direction crossed with the first segment.
Amitai’095 teaches the optical system (figure 14) wherein the second segment (combiner 85) of the first eyepiece (entire optical system of figure 14) element extends in a direction crossed with the first segment (planar substrate 20 of the LOE (which stands for light-guide optical element)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use the second segment of the first eyepiece element extends in a direction crossed with the first segment as taught by Amitai’095, for the purpose of illuminating an eye tracker using light waves (paragraph [0059]).

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019 as applied to claim 1 above, and further in view of Ko US 20130003177.
	Regarding claim 13, Kiyomatsu teaches the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module), comprising first reflective element (figure 1, prisms 24a and figure 5, prism 49).
Kiyomatsu in view of Shigeta but is silent regarding a light guide arranged such that, for light emitted by a first part of the first display panel, the first optical path does not pass through the light guide, and such that, for light emitted by a second part of the first display panel, the first optical path passes through the light guide.	Ko teaches the optical system (figure 1 and 7, polarization stereoscopic glasses) wherein a light guide (104) arranged such that, for light emitted by a first part of the first display panel (figure 1 the rays from the right side from 101, 102, and 103), the first optical path does not pass through the light guide (figure 1, the left lens), and such that, for light emitted by a second part of the first display panel (figure 1 the rays from the left side from 101, 102, and 103), the first optical path passes through the light guide (figure 1 left lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use a light guide arranged such that, for light emitted by a first part of the first display panel, the first optical path does not pass through the light guide, and such that, for light emitted by a second part of the first display panel, the first optical path passes through the light guide as taught by Ko, for the purpose of preventing inconsistent stereoscopic visual effects (paragraph [0049]).	Regarding claim 14, Kiyomatsu in view of Shigeta and Ko teaches the invention as set forth above and Kiyomatsu further teaches 
the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module) wherein the second part (figure 2, 29) of the first display panel (figure 2, 29 and 31) is closer to the viewing zone (figure 2, exiting the image magnifying lens 36) than is the first part (figure 2, 31) of the first display panel (figure 2, 29 and 31; paragraph [0031]).	Regarding claim 15, Kiyomatsu in view of Shigeta and Ko teaches the invention as set forth above and Ko further teaches 
the optical system (figures 1 and 7, polarization stereoscopic glasses) comprising blocking means (figures 1 and 7, paragraph [0006] and figure 7, paragraph [0025] teaches the left eyeglass lens of the polarization stereoscopic glasses 104 receives a left-eye image with only even lines with counter-clockwise circular polarization, and the right eyeglass lens of the polarization stereoscopic glasses 104 receives a right-eye image with only odd lines with clockwise circular polarization.) for blocking light emitted by the first part of the first display panel (101, 102, and 103) from entering the light guide (figure 1, lenses).  The reason for combining is the same as above in claim 13.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019 as applied to claim 1 above, and further in view of Amitai US 20170052376.
Regarding claim 17, Kiyomatsu teaches the optical system (figures 1, 2 and 5; paragraph [0028] teaches figure 1 the display device of the present invention has a shape similar to the shape of eyeglasses for correcting diopter in appearance, and outputs two head portions 21a and 21b in close proximity to or in contact with both eyes.  It has a structure that reads the enlarged image display. The head unit 21 has display modules 22a and b made of liquid crystal or photoelectric means having a function of forming a display image, and an image magnifying lens 23a for optically enlarging the image of the display module)
 comprising the first display panel (figure 1, display module 22a) is arranged to emit light (paragraph [0028] forming display image) and the second display panel (figure 1, display module 22b) is arranged to emit light (paragraph [0028] forming display image), a first reflective element (figure 1, prisms 24a) and a second reflective element (figure 1, prisms 24b).
Kiyomatsu in view of Shigeta is silent regarding the display panel is arranged to emit light of a first polarization or a second polarization,  wherein the reflective element is arranged to substantially reflect light of the second polarization and to substantially transmit light of the first polarization or is arranged to substantially reflect light of the first polarisation and to substantially transmit light of the second polarization.
	Amitai teaches the optical system (figures 12 and 21) wherein the display panel (paragraph [0057] teaches input beam 18 from the collimated display source (not shown)) is arranged to emit light of a first polarization or a second polarization (paragraph [0057] teaches the input beam 18 from the collimated display source (not shown) is p-polarization and paragraph [0068] teaches  the s-polarized component of the incoming beam 18),  wherein the reflective element (beamsplitter 86) is arranged to substantially reflect light of the second polarization and to substantially transmit light of the first polarization or is arranged to substantially reflect light of the first polarisation and to substantially transmit light of the second polarisation (paragraph [0060] teaches when the grid spacing or period is much shorter than the wavelength, the grid functions as a polarizer that reflects electromagnetic radiation polarized parallel to the grid elements, and transmits radiation of the orthogonal polarization. In this case, the major axis of a wire grid polarizer is defined as parallel to the array of conductors. Usually, in order to obtain the best transmission and contrast, the wire grid polarizer beamsplitter should be used to transmit the p-polarization and reflect the s-polarization, as illustrated in FIG. 12. It is possible, however, to use the beamsplitter 86 also in the orthogonal orientation, e.g., the major axis of the polarizer is oriented parallel to the propagation direction of the incident beam. Since the major axis of the polarizer is now parallel to the electric field of the p-polarized light, the polarizer reflects the component of the p-polarized light with its electrical field vector parallel to the major axis and transmits the component of the s-polarized light with its electrical field vector perpendicular to the major axis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use the display panel is arranged to emit light of a first polarization or a second polarization,  wherein the reflective element is arranged to substantially reflect light of the second polarization and to substantially transmit light of the first polarization or is arranged to substantially reflect light of the first polarisation and to substantially transmit light of the second polarization as taught by Amitai, for the purpose of expanding the image so that the active area of the combiner can be much larger than the area that is actually illuminated by the light source (paragraph[0008]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyomatsu  JP2000019450A, of record, see Information Disclosure Statement dated 06/13/2019 in view of Shigeta JP2003279882A, of record, see Information Disclosure Statement dated 06/13/2019 as applied to claim 1 above, and further in view of Hanano JPH10319342, of record, see Information Disclosure Statement dated 06/13/2019.
Regarding claim 18, Kiyomatsu in view of Shigeta teaches the invention as set forth above but is silent regarding a lens array provided in the first optical path.	Hanano teaches the optical system (figure 1) and comprising a lens array (microlens array 2) provided in the first optical path (paragraph [0020] teaches example 1 of the present invention will be described with reference to FIG. FIG. 1 shows a schematic configuration diagram of Example 1, and the configuration shows an observer's eyeball E composed of a pupil, a crystalline lens, a retina, etc., a field lens 1, and a microlens array 2 behind the pupil, in order from the right side of the diagram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use a lens array provided in the first optical path as taught by Hanano, for the purpose of providing a more compact device (paragraph [0044]).
Regarding claim 19, Kiyomatsu in view of Shigeta teaches the invention as set forth above but is silent regarding a gaze tracker for determining the position and/or orientation of an eye of a user of the optical system.
Hanano teaches the optical system (figure 1) comprising a gaze tracker (pupil position detecting unit 4) for determining the position (paragraph [0024] teaches at this time, based on the pupil position information detected by the pupil position detecting unit 4 that detects the pupil position of the observer by an area sensor such as a CCD, an image as shown in FIG. 1 is projected onto the observer's eyeball.) and/or orientation of an eye of a user of the optical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Kiyomatsu in view of Shigeta, to use a gaze tracker for determining the position and/or orientation of an eye of a user of the optical system as taught by Hanano, for the purpose of detecting the position of the pupil of the observer (paragraph [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872